358 F.3d 1280
UNITED STATES of America, Plaintiff-Appellee,v.Carl M. DRURY, Jr., M.D., Doctor, Defendant-Appellant.
No. 02-12924.
United States Court of Appeals, Eleventh Circuit.
February 3, 2004.

William E. Bubsey, McCord, Bubsey, Ketchum & Donohue, LLP, Tallahassee, FL, Thomas A. Withers, Gillen, Dailey, Cromwell & Withers, LLC, Savannah, GA, Edward T.M. Garland, Donald Samuel, Garland, Samuel & Loeb, P.C., Atlanta, GA, for Defendant-Appellant.
Amy Lee Copeland, Savannah, GA, Edmund A. Booth, Jr., Augusta, GA, for Plaintiff-Appellee.
Appeal from the United States District Court for the Southern District of Georgia (No. 01-00028-CR-01-2); Dudley H. Bowen, Jr., Judge.
(Opinion Sept. 2, 2003, 344 F.3d 1089, 11th Cir.2003) Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.